Citation Nr: 1311430	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO. 10-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1953 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's January 2011 statement included a request for a hearing. However, in February 2012, the Veteran withdrew that hearing request. Therefore, Board adjudication of the current appeal may go forward without a hearing. See 38 C.F.R. §§ 20.703, 20.704 (2012).

In a January 2013 rating decision the Veteran was granted service connection for a bilateral hearing loss disability and tinnitus. The Veteran has not disagreed with the assigned disability ratings or the effective dates. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.) These issues are considered resolved and are not in appellate status. 

This case was previously brought before the Board in March 2012 at which time the skin disorder claim was remanded to the RO to further assist the Veteran with the development of his appeal. The case is once again before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

With resolution of reasonable doubt in the Veteran's favor, the Veteran's skin disorder was caused by or during active service.

CONCLUSION OF LAW

The criteria for the establishment of service connection for a skin disorder are approximated. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for a skin disorder, the entire benefit sought on appeal has been granted. Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that his claimed skin disorder is the result of exposure to sun and herbicides while stationed in Vietnam. He submitted a statement indicating that he worked in helicopters transporting cargo. He stated no one else in his family had experienced any skin cancers and that his did not begin until after separation from service. See December 2008 statement.

Although the Veteran's service treatment records have no defects noted for the claimed condition, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service. 

The private medical records show that Veteran has been receiving consistent dermatological treatment from private providers since his separation from service. A November 2009 opinion from the Veteran's private physician noted that the Veteran had been practicing good sun protection to prevent further skin cancers. The physician also noted the Veteran's contentions that he was exposed to sun and Agent Orange while stationed in Vietnam in 1966-1967. He stated the Veteran's skin cancer case was extraordinary. A November 2010 opinion from the same private treatment provider opined that his skin disorders were more likely than not due to his previous sun and chemical exposure in Vietnam.

The Veteran was afforded a VA examination in August 2012 where the examiner first opined that she could not determine if the Veteran's skin disorder was related to service without resorting to mere speculation. She then went on to opine that his skin cancer was most likely due to a lifetime of sun exposure as opposed to his time in Vietnam. She concluded by stating that if further opinion was needed, a dermatologist should be contacted. 

In deciding claims, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Given the private examiner's report that the Veteran had a "lifetime" of sun exposure and the Veteran was on active military service from 1953 to 1973, it would not be possible to parse out the Veteran's military service and post service years; nor the impact of sun exposure throughout this period. 

The law does not require that the facts and medical determinations be stated in absolutes. Whether by his claimed exposure to herbicides, or by the sun exposure that he may have sustained in 20 years of military service or conversely by sun exposure that the Veteran may have sustained before and after his military tenure, the evidence is in relative equipoise. 

Resolving reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been approximated. The Veteran's claim of service connection for a skin disorder including skin cancer is granted. 38 U.S.C.A. § 5107 (West 2002).

In granting service connection, the Board states no opinion as to the severity of the disorder for the purpose of establishing a service-connected rating. The determination will be made by the RO on receipt of this decisions. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a skin disorder is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


